            Case 1:13-cr-00784-RA Document 41 Filed 06/29/20 Page 1 of 4




                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/29/2020


 UNITED STATES OF AMERICA,
                                                                  No. 13-cr-784 (RA)
                         v.
                                                                        ORDER
 JORGE PARRA,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Defendant Jorge Parra, which it construes

as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate

release in light of COVID-19. Mr. Parra requests, among other things, that the Federal Defenders

of New York be appointed to represent him in connection with this motion. No later than

Wednesday, July 1, 2020, the Federal Defenders shall notify the Court of whether they are willing

to represent Mr. Parra in connection with this motion.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Parra.

SO ORDERED.

Dated:      June 29, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
Case 1:13-cr-00784-RA Document 41 Filed 06/29/20 Page 2 of 4
                                                               c)




                                                  - - - --- -
                                                              -
Case 1:13-cr-00784-RA Document 41 Filed 06/29/20 Page 3 of 4
                                                               l
Case 1:13-cr-00784-RA Document 41 Filed 06/29/20 Page 4 of 4
